119 F.3d 6
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Reynaldo NAJERA, Petitioner-Appellant,v.A. ALEXANDER, Warden, Respondent-Appellee.
No. 96-15976.
United States Court of Appeals, Ninth Circuit.
Submitted July 14, 1997**Decided July 18, 1997.

Appeal from the United States District Court for the Eastern District of California, No. CV-95-05270-OWW;  Oliver W. Wanger, District Judge, Presiding.
Before HUG, Chief Judge, KOZINSKI and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
California state prisoner Reynaldo Najera appeals pro se the district court's denial of his 28 U.S.C. § 2254 habeas corpus petition challenging his 1988 jury conviction for robbery, assault with a deadly weapon, and kidnapping for robbery.  Najera contends that he received ineffective assistance of counsel because (1) trial counsel failed to argue that due to Najera's voluntary intoxication his state of mind was at issue, and (2) appellate counsel failed to challenge the jury instructions regarding voluntary intoxication.  We have jurisdiction pursuant to 28 U.S.C. § 2253.  We review de novo, Duckett v. Godinez, 67 F.3d 734, 739 (9th Cir.1995), cert. denied, 116 S.Ct. 1549 (1996), and affirm for the reasons stated in the report and recommendation filed on February 29, 1996, and adopted by the district court on April 1, 1996.


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3